Mr. Presiding Justice McDonald delivered the opinion of the court. This is an appeal by defendant, the Merchants Reserve Life Insurance Company, from a judgment against it for $4,679.43, entered on a directed verdict, in an action of the first class brought in the Municipal Court of Chicago. Plaintiff (appellee) has filed a motion to strike from the record the original stenographic report which was filed in lieu of a copy thereof, without the requisite stipulation authorizing such procedure. This motion was reserved to the hearing. The question presented by said motion having been decided in the recent case of Marshall Field & Co. v. Nyman, 285 Ill. 306, in favor of plaintiff’s contention here, the motion must be allowed. The original stenographic report will therefore be stricken from the record; and there being no question presented by the common-law record before us, the judgment will be affirmed. Affirmed.